Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent number 10,355,923 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for wireless devices self-configuration in a wireless network. Multicast packets carrying encoded messages allow wireless devices to automatically configure and access a wireless network.

The prior art of record (in particular Tokunaga (US 20150052235), Yin et al. (US 20160087811), Sakai (US 20160094956), Unitt et al. (US 20040240466), Gu et al. (US 20040260800), and Carvalho et al. (US 20110211693)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: send, via the wireless communication interface, a plurality of multicast packets by cycling the multicast packets, wherein each multicast packet of the plurality of multicast packets comprises encoded messages configured to allow a wireless connection device to configure itself to communicatively couple with a multicast sending device upon receiving the plurality of multicast packets, wherein each multicast packet in the plurality of multicast packets comprising a value-field, each value-field comprising a message character configured to convert to an American Standard Code for Information Interchange (ASCII) character, wherein each message character corresponds to a specific letter in a Service Set Identifier (SSID) name or passphrase of a communicative network that communicatively couples the multicast sending device to the wireless connection device; receive a simple service discovery protocol (SSDP) code from the wireless connection device; and terminate the sending based on the receiving the SSDP code. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 07/09/2021.
The same reasoning applies to independent claims 11 and 20 mutatis mutandis.  Accordingly, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McCann et al. (US9622155), “Wireless network service transaction protocol.“
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413